        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      v.                             ) Criminal Case No. 18-cr-10205-DJC
                                     )
SHUREN QIN,                          )
                                     )
      Defendant.                     )
____________________________________)

             DEFENDANT SHUREN QIN’S SENTENCING MEMORANDUM

       On April 28, 2021, Defendant Shuren Qin (“Mr. Qin” or “Shuren”) pleaded guilty to

charges that he caused two shipments containing a total of 60 hydrophones part no. HTI-92-WB

(“hydrophones” or “HTI-92-WB hydrophones”) to be exported to China without a license; one

shipment of 40 hydrophones was sent in 2015 and one shipment of 20 hydrophones was sent in

2016. Mr. Qin accepts responsibility for the crimes he committed. He has acknowledged his

guilt to this Court, his family, his community, and the public at large. And he has experienced

real punishment for his conduct already, including being arrested and jailed for more than three

months; spending nearly three years on supervised release; and facing the likelihood of

deportation at the end of whatever sentence the Court imposes.

       Despite the seriousness of Mr. Qin’s admitted conduct, multiple mitigating factors in this

case support a sentence of time served with a condition of supervised release that he serve 12

months on home incarceration. Some of those mitigating factors relate to Mr. Qin’s history and

characteristics, which are described in the PSR, this memorandum, and the letters in support of

Mr. Qin that have been presented to the Court. Other factors relate to the offense conduct itself.

       This case does not involve any actual or intended risk to the national security of the

United States. The HTI-92-WB hydrophones at issue in this case are not highly sensitive

                                                 1
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 2 of 25




products and are not controlled for national security purposes; rather they can be and are freely

exported from the U.S. to China without any export license whatsoever. This fact alone renders

this case unlike every other case in which courts have chosen to apply the enhanced base offense

level of 26 set forth in USSG §2M5.1(a)(1)(A), and instead brings this case much closer to cases

where courts have either departed downward or varied to an adjusted guideline range more akin

to the alternative base offense level of 14 set forth in USSG §2M5.1(a)(2). See United States v.

Cheong Yue, et al, Case No. 19-cr-102140-IT (March 3, 2021) (Talwani, J.) (imposing sentence

of time served plus 3 years supervised release in case involving export and attempted export of

atomic clocks controlled for national security purposes but nonetheless available for purchase in

Hong Kong); U.S. v. Sevilla, 2006 WL 3486872 (N.D. Ill. Nov. 29, 2006). For similar reasons,

Mr. Qin’s motive in committing these crimes had nothing to do with assisting NWPU in

obtaining hydrophones that it could not otherwise obtain. To the contrary, the evidence

produced by the government in this case – including contemporaneous emails between the

parties to the hydrophone transactions – demonstrates that Mr. Qin was motivated by the far

more mundane purpose of trying not to lose a sale.

       In this country, proof matters. Mr. Qin is deeply ashamed of what he has done; he has

admitted it and is prepared to accept this Court’s judgment. But Mr. Qin’s sentence should be

based on what he actually did, and not on the basis of rhetoric or speculation that has no

evidentiary support. For the reasons that follow, the Court should reject the government’s

suggestion that this case warrants a sentence of more than 6 years in prison. Rather, a sentence

of time served with a supervised release condition of home incarceration for 12 months is

sufficient but not greater than necessary to satisfy the purposes of punishment and avoid

unwarranted disparities among similarly situated defendants.



                                                 2
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 3 of 25




I.     NATURE AND CIRCUMSTANCES OF THE OFFENSE CONDUCT

      A. The Offense Conduct

       The parties largely agree about the facts underlying the two unlawful exports at issue in

this case. See PSR at ¶¶ 20-48 (government version) and ¶¶ 58-66 (defense version):

       In or around July 2015, two professors who work for Northwest Polytechnical Institute

(Dr. Yang Shi and Professor Kunde Yang) requested that LinkOcean Technologies obtain price

quotes for hydrophones. When LinkOcean obtained the winning quote from High Tech, Inc.,

Mr. Qin disclosed to High Tech that NWPU was the intended end user and asked High Tech to

begin the process of obtaining an export license – a process that High Tech described as “really a

simple process” and “did not see any reason why it would be denied.” See PSR ¶¶ 60-61. It was

only after High Tech informed Mr. Qin that it would not be able to meet the research vessel’s

delivery timetable unless LinkOcean would pay 60% of the cost upfront and assume the risk of a

license denial, see PSR ¶ 61, and Mr. Qin was specifically instructed by his customer Dr. Shi not

to mention NWPU because NWPU was “partly a military unit” and that might make the import

“difficult,” see PSR ¶ 28, that Mr. Qin changed course and informed High Tech that the end user

was a professor from Xi’an Shiyou University. This statement was false because Mr. Qin knew

that the end users were the NWPU professors who had placed the order. See ¶¶ 31, 62.1 Mr. Qin




1
  Nine of the charges to which Mr. Qin pleaded guilty arose directly from these two hydrophone
shipments or involved statements of fact that were false because of those shipments. See PSR ¶¶
52, 54, 66-68. The remaining false statement charge (Count 6) involved a statement Mr. Qin
made during the border stop in 2017. At that time, in an effort to explain his business in
shorthand, Mr. Qin stated that LinkOcean only imported products that attach to a buoy when, in
fact, over the course of the 12 years that LinkOcean had been in business, it had purchased and
resold some products that did not attach to a buoy. See PSR ¶ 69. While Mr. Qin admits that
statement was false when made, the significance of whether or not a product attaches to a buoy
remains unclear; for example, HTI-92-WB hydrophones attach to a buoy.


                                                3
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 4 of 25




made the false statement because he did not want to lose the sale, and because he did not want

LinkOcean to get stuck paying for the hydrophones in the event the license did not come through

in time. It was a terrible decision, one that has fundamentally altered the arc of his and his

family’s lives forever, but it was made for the same mundane reason that brings many otherwise

law-abiding business people before this Court.

      B. There Was No Military-Related Purpose Underlying this Offense

       Despite the fact that the parties largely agree about the facts of this case, the government

attempts to take the Court beyond those facts by asserting that the NWPU professors must have

wanted the hydrophones to assist in China’s anti-submarine warfare efforts, and that Mr. Qin

must have sold them the hydrophones to help them in their efforts, despite a lack of any evidence

supporting those conclusions. Mr. Qin does not dispute: (1) that NWPU is listed on the Entity

List and, therefore, that any U.S. export to NWPU requires an export license, (2) that NWPU

was placed on the Entity List for national security reasons, or (3) that NWPU is affiliated with

the Chinese military. He does dispute, however, the government’s repeated insinuation that

these factors circumstantially prove that his offense conduct involved or was intended to involve

military-related end uses or national security risks as opposed to scientific research.

       At the time of the shipments at issue, Mr. Qin was the President of LinkOcean, a

company he founded in 2005 in Qingdao, China – the same city in which Mr. Qin obtained his

degree in marine biology from Ocean University of China, and where he and his wife Zoe lived

with their two children. LinkOcean’s business was to provide high quality, reliable scientific

instruments to Chinese scientists and engineers working in the oceanographic, hydrological, and

geological markets. For the most part, LinkOcean conducted its business by receiving requests

for the purchase of scientific instruments from its customers in China, obtaining price quotes for

such instruments from manufacturers around the world, purchasing the instruments directly from
                                                  4
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 5 of 25




the manufacturer, and reselling the instruments to its customers in China after applying a small

mark up from which LinkOcean received its revenue. By 2015, LinkOcean was the exclusive

representative in the Chinese market of 24 manufacturers of oceanographic instruments from

around the world, including companies in Canada, Germany, the United Kingdom, New Zealand,

Norway, and eight U.S. manufacturers. This was not a shell company acting as a “front” for the

Chinese government – it was a legitimate, reputable business that worked together with other

legitimate, reputable businesses lawfully selling scientific instruments for many years.

       The government knows all of this because, for the past four years, agents from at least

four separate federal agencies have been mining Mr. Qin’s computers and iPhones, which

included millions of email and text communications from the early 2000s up to 2018, and have

failed to find any communications in which Mr. Qin discussed or supported military efforts in

general or anti-submarine efforts in particular. The government has also spent years mining

gmail accounts belonging to Dr. Shi at NWPU, one of the two professors who bought the

hydrophones at issue in this case – and, again, has not identified or produced any evidence

showing that Dr. Shi and Mr. Qin discussed “anti-submarine warfare” efforts or military uses in

connection with the two hydrophone exports at issue in this case (or at all).

       The best the government can point to is that LinkOcean’s customers included the Chinese

Navy and its affiliates. But that was no secret – as this Court learned during the suppression

hearing, the “China Navy” was identified on LinkOcean’s public website as a customer, and Mr.

Qin disclosed that fact in every recorded conversation the undercover agents had with him in this

case. Free and full disclosure is not the hallmark of a secret military agent. Moreover, as the

government well knows, none of LinkOcean’s other sales violated U.S. export laws and, as

discussed more fully in Part I(C) infra., none (including the hydrophones in this case) involved



                                                 5
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 6 of 25




products that are controlled for national security purposes. Nor has the government produced

any evidence showing that these hydrophones were in fact used for such purposes. The only

evidence the government has produced in this case is that the hydrophones were to be used by

teachers and students to monitor marine animal noise and seismic noise. See PSR ¶ 63. That

purpose is consistent with the general uses to which HTI-92-WB hydrophones are regularly put

in the scientific community, and consistent with the export controls placed on HTI-92-WB

hydrophones by the U.S. Commerce Department. See Part I(C), infra.2

       Nor is there a legal basis for the Court to conclude that doing business with two

professors from NWPU must have inherently involved military end uses. In fact, the opposite is

true. The Export Administration Regulations (“EAR”) affirmatively task the Commerce

Department with identifying entities in China that support efforts to obtain and/or develop

munitions and other products used for military purposes. See 15 C.F.R. § 744.21. Those entities

are listed by the Commerce Department on the Military End Users List – a list that is separate



2
  The government suggests that the Court should ignore this evidence simply because Professor
Yang (one of the NWPU professors who purchased the hydrophones at issue in this case) was the
source of the information. But the government has never claimed that statements concerning the
uses to which the hydrophones would be put were false – likely because the government has no
evidence to support that conclusion. More to the point, the government must be aware that
Professor Yang has published papers in respected U.S. journals that openly discuss his use of
hydrophones in conducting oceanographic research. See, e.g., Y. Zhang, K. Yang, Q. Yang & C.
Chen, Mapping sea surface observations to spectra of underwater ambient noise through self-
organizing map method, The Journal of the Acoustical Society of America, Vol. 146, Issue 2
(publ. Aug. 5, 2019), available at https://asa.scitation.org/doi/10.1121/1.5120542. Similarly, the
government must be aware that reputable universities in the U.S. and throughout the world have
long collaborated with NWPU and its professors because it is a well-regarded scientific research
institute despite its military affiliation. By way of example, in 2018, the Massachusetts Institute
of Technology included NWPU as a participating university in its annual MIT Asian Career Fair,
see http://asianclub.mit.edu/2018/northwestern-polytechnical-university; the Florida Institute of
Technology partners with NWPU in offering “summer camp” scholarships that allow FIT
students to study abroad at NWPU, see https://www.fit.edu/ipo/partner-university-summer-
camp/; and Iowa State University has an undergraduate exchange program with NWPU, see
https://www.mse.iastate.edu/news/going-the-distance-for-education/.
                                                6
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 7 of 25




and distinct from the Entity List. See Pt. 744, Supplement No. 7. NWPU has never been listed

on the Military End Users List by the Commerce Department. Thus, not only is there an absence

of evidence to support the conclusion that military uses or purposes had anything to do with the

exports at issue in this case, there is no basis for the Court to hold that merely doing business

with NWPU is sufficient to circumstantially support such a finding.

      C. HTI-92-WB Hydrophones Are Commonly Used in Oceanographic Research, Are
         Not Controlled for National Security Purposes, and Are Widely Available for
         Purchase in China

       The government has also repeatedly asserted that hydrophones can be used for military

purposes. That is true as far as it goes; for example, the U.S. Navy had great success using

hydrophones to locate German submarines and icebergs during World War I. But here again, the

government conspicuously fails to cite to a single piece of evidence that the hydrophones at issue

in this case were in fact intended or used for such purposes, despite having unfettered access to

all of Mr. Qin’s and Dr. Shi’s communications about these transactions. Mr. Qin certainly had

no such understanding; he believed – then and now – that the hydrophones would be used for

oceanographic research. Moreover, as the government must be aware, HTI-92-WB hydrophones

are not controlled by the Commerce Department for military or national security purposes, and

are easily available for purchase in China. 3




3
  As the government well knows, the Commerce Department places specific export controls on
items with potential military applications that are being exported to China. See 15 C.F.R. §
744.21(a)(1), (f). The items subject to these additional controls are listed in 15 C.F.R. Part 744,
Supplement No. 2 (“List of Items Subject to the Military End-Use License Requirement of §
744.21”). Products controlled under ECCN 6A991 – like the HTI-92-WB hydrophones at issue
in this case – are not included in that list and can be exported for resale in China without any
license whatsoever.


                                                  7
           Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 8 of 25




         A hydrophone is an underwater device that detects and records ocean sounds. See U.S.

Dept. of Commerce, National Ocean and Atmospheric Administration, “What Is a Hydrophone,”

available at https://oceanservice.noaa.gov/facts/hydrophone.html. Hydrophones have long been

used by scientists conducting oceanographic research around the world, including in the U.S. and

China. Back in 2013, for example, out of 200+ scientific studies that were presented for

discussion at the 1st International Conference and Exhibition on Underwater Acoustics, there

were more than 950 references to the word “hydrophone.” See J. Papadakis & L. Bjorno (Ed.),

1st International Conference and Exhibition on Underwater Acoustics (June 23-28, 2013), IBSN

978-618-80725-0-3.4 Many oceanographic studies specifically reference HTI-92-WB

hydrophones in their research papers, particularly (though not exclusively) in the context of

monitoring marine animal noises. See, e.g., S. Fregosi et al, Detections of Whale Vocalizations

by Simultaneously Deployed Bottom-Moored and Deep-Water Mobile Autonomous

Hydrophones, Front. Mar. Sci. (publ. Aug. 31, 2020) (joint study conducted by NOAA and

various universities in 2016 using HTI-92-WB hydrophones to compare mobile and stationary

methods for surveying and monitoring marine mammal populations);5 L. Coquereau et al.,

Marine soundscape shaped by fishing activity, R. Soc. Open sci 4: 160606 (Dec. 2016) (2014

underwater study using HTI-92-WB hydrophones from High Tech);6 E. Kusel et al., Marine




4
 Available at
https://www.uaconferences.org/docs/Past_Proceedings/UACE2013_Proceedings.pdf.
5
    Available at https://www.frontiersin.org/articles/10.3389/fmars.2020.00721/full.
6
    Available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5319325/pdf/rsos160606.pdf.


                                                  8
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 9 of 25




mammal tracks from two-hydrophone acoustic recordings made with a glider, Ocean Sci. (publ.

June 22, 2016) (describing studies performed in 2014 using HTI-92-WB hydrophones).7

       Consistent with that scientific use, the Commerce Department has assigned an Export

Control Classification Number (“ECCN”) of 6A991 to HTI-92-WB hydrophones. The letter and

digits that make up ECCNs have precise regulatory meanings. See 15 C.F.R. § 738.2(d). The

digit immediately following the letter in an ECCN is most relevant to this case, because that digit

identifies the type of export control associated with the item’s potential uses. Id. A “0”

following the letter in an ECCN indicates that export controls have been assigned for national

security reasons; a “1” indicates export controls for missile technology reasons; a “2” indicates

nuclear proliferation reasons; a “3” indicates chemical & biological weapons reasons; a “5”

indicates national security or foreign policy regulatory reasons; a “6” indicates munitions-related

reasons; and a “9” indicates reasons not captured in the other control categories, such as anti-

terrorism, crime control, regional stability, short supply, UN sanctions, etc. Id.

       The “9” that follows the “A” in 6A991, which is the ECCN assigned to HTI-92-WB

hydrophones, means as a matter of law that HTI-92-WB hydrophones are not controlled for

national security or any of the other specific purposes described above. See id. The precise

export controls established for products assigned an ECCN of 6A991 are “anti-terrorism”

controls, but only if the product is going to certain identified countries; otherwise a product

controlled under ECCN 6A991 is controlled only for general “foreign policy” purposes. See 15

C.F.R. Pt. 774, Supplement No. 1, Category 6. China is not one of the countries to which “anti-




7
 Available at
https://www.researchgate.net/publication/304340667_Marine_mammal_tracks_from_two-
hydrophone_acoustic_recordings_made_with_a_glider.


                                                  9
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 10 of 25




terrorism” controls apply. See 15 C.F.R. Pt. 738, Supplement No. 1. Thus, the only purpose of

export controls on HTI-92-WB hydrophones bound for China is a general “foreign policy”

purpose.8

       In practice, this means that the Commerce Department allows HTI-92-WB hydrophones

to be exported to China for resale without any license whatsoever (so long as the end user is not

on the Entity List). For example, LinkOcean sold a shipment of HTI-92-WB hydrophones to a

different end user in China at approximately the same time as the transaction with NWPU, but

because that end-user was not on the Entity List, that export and resale were perfectly legal.

High Tech, Inc., the manufacturer of the HTI-92-WB hydrophones, itself has two official

resellers located in China: one in Beijing and one in Wuxi. See Exhibit B (screenshot of High

Tech, Inc. website, available at http://www.hightechincusa.com/). Critical to the Court’s

disposition of this case is that fact that, if anyone wants to purchase HTI-92-WB hydrophones in

China, they can easily do so. LinkOcean may have offered a better price and better customer

service – factors that are unimportant in military contexts, but very important to individual

scientists with constrained budgets – but it did not offer a product that was difficult to obtain or

different from what was otherwise available for purchase throughout the country.




8
  USSG §2M5.1’s enhanced BOL closely tracks some – but not all – of the ECCN categories
described in Part I(C), supra. Under the guidelines, a court should apply a BOL of 26 if
“national security controls or controls relating to the proliferation of nuclear, biological, or
chemical weapons or materials were evaded,” and it should apply a BOL of 14 “otherwise.” See
USSG §2M5.1(a)(1)(A), (a)(2). A product assigned an ECCN with a “0” following the letter has
“national security” controls; a product assigned an ECCN with a “2” following the letter has
“nuclear” controls; and a product assigned an ECCN with a “3” following the letter has
“biological” or “chemical” controls. Id. A product assigned an ECCN with a “9” following the
letter – like HTI-92-WB hydrophones – does not have any of those types of controls.


                                                 10
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 11 of 25




       The government’s suggestion that this offense involved “anti-submarine warfare efforts”

or created “national security risks” is belied by the record evidence, the vast number of accepted

scientific uses for HTI-92-WB hydrophones, and the ready availability of those hydrophones in

China. There is no question that Mr. Qin’s conduct was criminal – he intentionally made

materially false statements in order to cut a corner and make a sale. But to suggest that his crime

somehow endangered this country’s national security is simply not credible because it is not

supported by evidence connected to this man or this case, and it is refuted by the regulatory

scheme that governs the export of these products.

II.    USSG CALCULATION

       As set forth in the Plea Agreement, Mr. Qin agrees that USSG §2M5.1 applies to the

offense conduct in this case; that all of the offenses in this case should be grouped under USSG

§3D1.2(b); that the offense level should be increased by two levels under USSG

§2S1.1(b)(2)(B); and that the offense level should be lowered by three levels under USSG

§3E1.1. See Plea Agreement, ¶ 3. The parties have also discussed and agree that there is no

relevant conduct in this case within the meaning of USSG §1B1.3, and the government is not

seeking to forfeit any property from Mr. Qin.

       The parties disagree, however, on two important aspects of the guideline calculation.

First, while the parties agree that the Entity List is a “national security control” within the

meaning of USSG §2M5.1 and thus that §2M5.1(a)(1)’s base offense level (“BOL”) of 26 is

facially applicable, Mr. Qin contends that this case falls outside of the heartland of cases to

which that enhanced BOL should be applied. Instead, a downward departure to §2M5.1’s

alternative BOL of 14 is appropriate due to the presence of mitigating circumstances of a kind or

to a degree not adequately taken into consideration by the Sentencing Commission in



                                                  11
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 12 of 25




formulating the guidelines. See USSG §5K2.0; see also USSG §2M5.1, comment. n.2.9 Second,

the parties disagree on whether Mr. Qin’s offense level should be increased by four levels under

USSG §3B1.1(a) for his role in the offense.

    A. A Downward Departure to §2M5.1(a)’s Alternative BOL Is Proper in this Case

       USSG §2M5.1 governs the offense level calculation in this case. That guideline has two

BOLs that are potentially relevant here: a BOL of 26 “if (A) national security controls or controls

relating to the proliferation of nuclear, biological, or chemical weapons or materials were

evaded,” and a BOL of 14 “otherwise.” See USSG §2M5.1(a)(1)(A), (a)(2). USSG §2M5.1’s

commentary expressly notes that a departure may be warranted when certain relevant factors are

present in an extreme form, including “the degree to which the violation threatened a security

interest of the United States, the volume of commerce involved, the extent of planning or

sophistication, and whether there were multiple occurrences.” See USSG §2M51, comment., n.2.

       Turning to the issue of national security first, application of the 12-level enhancement

required by §2M5.1(a)(1)(A) vastly over-punishes Mr. Qin because it fails to take into account

the fact that the product at issue in this case is not controlled for national security purposes and

can be (and is) freely exported to China without any license whatsoever. This fact alone

differentiates Mr. Qin’s case from every case in which the First Circuit has affirmed application

of a BOL of 26. In all of those cases, the defendant (1) evaded national security controls

specifically assigned to the product at issue, and/or (2) evaded a trade embargo that prohibited

any commercial exports to the recipient country, see, e.g., U.S. v. Cheng, 849 F.3d 516, 517 (1st

Cir. 2017) (defendant caused at least 1,185 nuclear pressure transducers to be fraudulently



9
 In the plea agreement, Mr. Qin reserved his right to argue for any downward departure
available under the guidelines, as well as a variance under 18 U.S.C. § 3553(a). See Plea
Agreement, ¶ 3.
                                                  12
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 13 of 25




shipped to Iran in violation of Iran trade embargo to assist in Iran’s nuclear weapons program);

United States v. Wu, 711 F.3d 1, 8 (1st Cir. 2013) (defendants convicted of unlawfully exporting

munitions controlled under ITAR and electronic parts controlled for national security under

EAR); U.S. v. McKeeve, 131 F.3d 1, *5 (1st Cir. 1997) (defendant shipped large quantity of

computer equipment to Libya in violation of Libya trade embargo). In each of those cases, the

product at issue was not available to the putative purchaser except through the unlawful export.

       Even in those circumstances, other courts have exercised their authority to depart

downward when appropriate due to the specific facts of the case. In U.S. v. Sevilla, 2006 WL

3486872 (N.D. Ill. Nov. 29, 2006) (“Sevilla II”), for example, the court departed downward to

§2M5.1’s alternative BOL of 12 notwithstanding that the defendant attempted to evade the trade

embargo against Iran. Initially, the court found that 12 was the correct BOL under the guidelines

because the government failed to prove by a preponderance of the evidence that the product at

issue was controlled for national security purposes. See U.S. v .Sevilla, 2006 WL 1710139, *4

(N.D. Ill. June 13, 2006) (“Sevilla I”). The government thereafter moved for reconsideration,

arguing that the national security control applicable to the defendant’s conduct was not product-

related but rather was the trade embargo itself, and the court accepted that argument because the

trade embargo was based on an Executive Order finding that Iran “constitute[s] an unusual and

extraordinary threat to the national security, foreign policy, and economy of the United States.

See Sevilla II, 2006 WL 3486872 at *2. Nonetheless, the court again departed downward to a

BOL of 12, because the product at issue did not threaten the proliferation of nuclear, biological,

or chemical weapons, the defendant’s conduct occurred on only one occasion and he had no prior




                                                13
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 14 of 25




criminal history, the volume of commerce was minimal, and there was no evidence that the

attempted export was made with terroristic intent. Id. at *3.10

       No published case has addressed the BOL to apply where, as here, the “national security

control” at issue is neither product based nor country based, but instead is based on the fact that

the particular end-user at issue was listed on the “Entity List.” The Entity List is a long list of

thousands of entities for whom the Commerce Department has assigned varying degrees of

additional export controls separate and apart from the controls assigned to products. See 15

C.F.R. § 744.11 & Pt. 744, Supplement No. 4. Some of the entities listed on the Entity List are

prohibited from receiving any exports whatsoever, while other entities can receive exports so

long as the exporter obtains an export license from the Commerce Department in advance of the

export. NWPU, the end user at issue in this case, falls into that latter category. Thus, any export

to NWPU requires an export license from the Commerce Department even if the product itself is

so benign that it does not otherwise require a license to export, as is the case with HTI-92-WB

hydrophones.



10
   Sevilla II’s focus on the absence of proliferation threats concerning nuclear, biological, or
chemical weapons likely came from the history of USSG §2M5.1 itself. Prior to 2001,
§2M5.1(a)(1)’s enhanced BOL only went to a level 22. In 2001, the Sentencing Commission
increased the BOL to 26 in direct response to a Congressional directive that had nothing to do
with national security cases. Specifically, the Commission responded to “a sense of Congress
that guideline penalties are inadequate for certain offenses involving the importation and
exportation of nuclear, chemical, and biological weapons, materials, or technologies by
providing a four-level increase for those offenses in subsection (a)(1) of [] §2M5.1 . . . .” See
USSG, App. C, Vol. II, Amend. 633 at 216. Unfortunately, the Commission applied that 4-level
increase to cases involving the evasion of national security controls as well, without an empirical
basis or a review of national sentencing practices or even any comment. In other words, there is
no empirical basis to assign Mr. Qin a BOL of 26. This is precisely the type of situation that the
Supreme Court has said warrants judicial discretion in rejecting a guideline. Accord Kimbrough
v. United States, 552 U.S. 85, 109 (2007) (crack guidelines based on congressionally-set
mandatory minimums rather than “empirical data and national experience” do not “exemplify the
Commission’s exercise of its characteristic institutional role”). See also Part III(B), infra.


                                                  14
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 15 of 25




       Again, Mr. Qin does not dispute that the broad authority granted to the Department of

Commerce qualifies the Entity List as a national security control, see 15 C.F.R. § 744.11 (entity

can be added to Entity List if Department has reasonable cause to believe entity “has been

involved, is involved, or poses a significant risk of being or becoming involved in activities that

are contrary to the national security or foreign policy interests of the United States,” or is “acting

on behalf” of such an entity), nor does he dispute the government’s assertion that NWPU was

added to the Entity List in 2001 for national security reasons. He does, however, dispute that his

case falls within the heartland of the 12-level BOL increase required by §2M5.1(a)(1)(A) in light

of the unique fact that HTI-92-WB hydrophones can be and are exported to and resold in China

without any license whatsoever.

       This case does not involve shipments of products specifically controlled for national

security, Wu, 711 F.3d at 22, or shipments to countries that were under a specific trade embargo,

McKeeve, 131 F.3d at 14, or both, Cheng, 849 F.3d at 517. Like the defendant in Sevilla, there is

no evidence that Mr. Qin was motivated by an intent to harm this country’s national security.

See Sevilla, 2006 WL 3486872 at *3. A marine biologist by training, he was well aware that

hydrophones are common research tools and had no reason to believe they were potentially

dangerous to the United States. The NWPU professors themselves affirmed that the

hydrophones would be used for oceanographic research, see PSR ¶ 63, and High Tech’s

president Brian Spychalski told Mr. Qin that getting a license to export the hydrophones to

NWPU “really is a simple process” and that he did “not see any reason why it would be denied.”

See PSR ¶ 60. Nor does Mr. Qin have any history of animus toward the United States; to the

contrary, he and his wife Zoe invested $500,000 of their life savings in the U.S. as part of the

EB-5 immigration process and, at the time of the shipments at issue in this case, were in the



                                                  15
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 16 of 25




process of moving their family here to be near Zoe’s father, step-mother, and sister – all of

whom are U.S. citizens.

       The remaining factors identified in §2M5.1’s commentary also distinguish this case from

McKeeve, Wu, and Cheng, and support a downward departure similar to Sevilla II. The volume

of commerce involved was minimal: two shipments of 60 hydrophones worth $108,491.50 out of

thousands of imported products worth millions of dollars over a 12-year period. Mr. Qin was

clearly not a sophisticated participant – he initially disclosed to High Tech that NWPU was the

end user. While his conduct was deceitful, it was by no means well-planned or complicated.

None of LinkOcean’s other transactions violated U.S. export laws, and Mr. Qin has no other

criminal history. These mitigating circumstances, taken together, distinguish this case from

every other case in this Circuit where a BOL of 26 was applied, and justify a downward

departure to the alternative BOL of 14 set forth in §2M5.1(a)(2). See USSG §§2M5.1,

comment., n.2; 5K2.0; accord Sevilla II, 2006 WL 3486872 at *3.

       The government has attempted to obscure these mitigating facts by insinuating – and, at

times, directly stating – that the HTI-92-WB hydrophones Mr. Qin resold to the professors at

NWPU were to be used in anti-submarine warfare. But as discussed in Part I, supra, beyond

mere speculation there is no factual support for this claim. And the insinuation that HTI-92-WB

hydrophones are munitions-like is flatly belied by the lack of export controls to which they are

subject – and the fact that they can be exported for resale to anyone in China other than users like

NWPU for whom a license is required.

       The government has also repeatedly stated that Mr. Qin’s company did business with “the

PLA Navy, Chinese military entities, and Chinese research institutes” and/or sold products with

“military applications,” presumably in an effort to suggest a generalized nationalistic concern



                                                16
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 17 of 25




about LinkOcean’s business. Again, to be clear, between 2005 and 2018, LinkOcean was a

legitimate business with long-standing relationships with manufacturers around the globe.

During that time period, LinkOcean resold oceanographic instruments to many customers in

China, including some who were affiliated with the Chinese Navy. Those relationships were no

secret; LinkOcean publicly and freely identified the Chinese Navy as a customer on its website.

And as the government well knows, none of the products that LinkOcean resold to the Chinese

Navy (or any other customer) were classified or controlled under the EAR for military end-use or

national security purposes, and none met any of the criteria set forth in §2M5.1(a)(1)(A) as

supporting a BOL of 26. After having access to every bit of information contained in Mr. Qin’s

electronic devices between 2005 and 2018, the only transactions identified by the government as

violating any U.S. laws were the two HTI-92-WB hydrophone transactions at issue in this case.

The government’s hyperbole is just that – an effort to raise a national security “concern” that

simply does not exist as a matter of law or record evidence.

       Where, as here, the product at issue was (and is) available for purchase by NWPU within

China, and the conduct was neither extensive nor sophisticated, there is no justification for

imposing a 12-level increase on Mr. Qin’s BOL for causing that product to be shipped to China

for resale to NWPU without a license. For the foregoing reasons, the Court should depart

downward to a BOL of 14 under §2M5.1(a)(2). After grouping all offenses under §3D1.2(b),

applying a 2-level enhancement under §2S1.1(b)(2)(B), and applying a 3-level reduction under

§3E1.1, Mr. Qin should be subject to a final offense level of 13 and, with 0 criminal history

points, a recommended sentencing range of 12 to 18 months.




                                                17
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 18 of 25




   B. Mr. Qin Was Not an Organizer or Leader of Criminal Activity that Involved 5 or
      More Participants or Was Otherwise Extensive

       The government also seeks a 4-level increase to Mr. Qin’s offense level under USSG

§3B1.1(a). But there was no evidence to suggest that Mr. Qin exercised decision-making

authority over the NWPU professors; to the contrary, by the government’s own description, it

was Dr. Shi who “instructed LINKOCEAN to falsely identify the end-user” of the hydrophone

shipments. See PSR at ¶ 28; compare USSG §3B1.1, comment. n. 4. Nor is there evidence that

Mr. Qin directed anyone else’s conduct in the commission of this crime; as the U.S. Probation

Office found, “there is no evidence that the defendant directed the actions of any other co-

conspirator, exerted authority over others, or otherwise played a distinguished leadership role,”

and “others often instructed the defendant about how transactions would be handled and the

necessary steps to facilitate them.” See PSR at 38.

       Nor was this offense “otherwise extensive.” It consisted of two shipments of HTI-92-

WB hydrophones out of thousands of products that LinkOcean lawfully imported to and resold in

China between 2005 and 2018. This was not a sophisticated crime; at heart, this was a lie about

the fact that the end user of the hydrophones worked for Xi’an Shiyou University rather than

NWPU. Mr. Qin was clearly not a sophisticated participant – in fact, he freely disclosed to High

Tech that NWPU was the end user before he was instructed by his customer not to do so. And

LinkOcean was clearly not a criminal enterprise; it was founded in 2005, not for the criminal

purpose of committing an export violation 10 years later, but for the legitimate purpose of

providing high quality, reliable scientific instruments to Chinese scientists and engineers

working in the oceanographic, hydrological, and geological markets. Overseas activities and

international wire transfers were an inherent part of LinkOcean’s legitimate business, and while




                                                18
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 19 of 25




they may have played a role in facilitating the two shipments at issue in this case, they did not

facilitate the lie that formed the basis of this crime.

        There is no question that it was a crime to falsely represent that Dr. Ziheng at Xi’an

Shiyou University, and not Dr. Shi and Professor Yang at NWPU, was the end-user of the

hydrophones; Mr Qin has admitted his conduct and accepts responsibility for it. But there is no

evidence that in doing so, Mr. Qin organized, led, directed, recruited, or exercised control or

authority over any other criminal participant or that this crime was otherwise extensive within

the meaning of §3B1.1. Accord U.S. v. Cheng, 2016 WL 413077, *2-3 (D. Mass. Feb. 2, 2016)

(unpub.) (no enhancement under §3B1.1 where defendant and other criminal participants were

“co-equals in the criminal scheme”).

III.    18 U.S.C. § 3553(a) ANALYSIS

       Of course the guideline calculation is the beginning, not the end, of the sentencing

analysis. For the reasons given below and based on the facts of this case, a sentence of time

served with a supervised release condition of 12 months home detention is sufficient but not

greater than necessary to satisfy the purposes of punishment and avoid unwarranted disparities as

required by 18 U.S.C. § 3553(a).

       A. History and Characteristics of Mr. Qin

        Mr. Qin was born in 1976 in rural Guiping, China. He and his siblings were raised by

their parents Xize and Chaolian in a close knit, loving family. When Shuren was 3 years old, his

father moved more than 800 miles away to the city of Chengdu in order to obtain a factory job

and with the hope that, eventually, he could give his children better educational opportunities.




                                                   19
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 20 of 25




For three years, the rest of the family had to remain in Guiping due to government restrictions.11

When Shuren was six years old, Xize was able to get permission for the four children to join him

in Chengdu. It took another five years after that, or until Shuren was 11, for his mother Chaolian

to obtain permission to join her husband and children.

       Shuren worked hard in school and was the only one of his four siblings to complete the

Chinese equivalent of high school and go on to college; his siblings remained in Chengdu, where

his sister is a homemaker and his brothers perform manual labor jobs. Despite (or perhaps

because of) growing up in a landlocked city, Shuren developed a real passion for the ocean as a

child, including inventing a fresh (rain) water catch buoy that he designed in the shape of a

jellyfish to float on the surface of the ocean. When he learned he would be able to attend college

due to his test scores, Shuren chose to pursue a degree in marine biology at Ocean University of

China in Qingdao – a beautiful city located on the coast of the Yellow Sea; the first time he

actually saw the ocean was when he moved to Qingdao. Initially Shuren’s dream was to become

an oceanographer himself; however, his college grades were not sufficiently strong to allow him

to move on to graduate school, so instead he put his degree to work as a sales person selling

oceanographic instruments to researchers and scientists in China. He also met, fell in love with,

and married his wife Zoe, whose family was from Qingdao and who also studied marine biology

at Ocean University. Zoe was Shuren’s first and only girlfriend, and the couple remains deeply

committed to each other. They now have two children – their son, who is 12 years old, and their

daughter who is 9 years old. Shuren and Zoe were able to avoid the one-child rule when their

daughter was born by paying a “fine” amounting to the equivalent of more than $26,000 to the



11
  The Chinese government limits the numbers of people who are allowed to live in urban areas,
and obtaining permission to move from a rural area to an urban area requires government
approval that is extremely difficult to obtain.
                                                20
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 21 of 25




Chinese government, and Shuren is universally described as a joyful, active, loving, and

supportive father to his children. See Exhibit A (letters in support).

       In 2005, after several years working for YSI China and Nortek selling their

oceanographic instruments to customers in China, Shuren decided to open his own company. He

called it LinkOcean because he wanted the company to “link” oceanographic scientific

communities around the world. The company was small but successful, due primarily to

Shuren’s hard work and his passion for and experience in oceanographic work. Shuren and Zoe

carefully saved their income from LinkOcean and, in 2011, began the lengthy and costly process

of obtaining an EB-5 visa in order to become lawful permanent residents here in the U.S. Shuren

believed strongly that the U.S. offered the best educational opportunities for his children, and

Zoe longed to be near her father, step-mother, and sister, all of whom had moved to New

England and become naturalized U.S. citizens years before. By 2016, the $500,000 EB-5

investment was paid out of the family’s savings, the green cards had been issued, and the family

was finally settled in Wellesley, Massachusetts.

       Despite the short time Shuren and his family have lived in this country and despite the

notoriety of his arrest in 2018, many of his Wellesley neighbors have written letters to this Court

in an effort to help the Court better understand Shuren’s true character. To a one, those letters

describe his community spirit, generosity, enthusiasm for teaching, devotion to his family, and

love of science and oceanography. Those comments are echoed by Shuren’s family, friends,

customers and business colleagues in China and elsewhere. There is no hint anywhere in

Shuren’s background to suggest that he is political; neither he nor his family was involved with

the military or privileged in any way by the Chinese government. To the contrary, the letters

reflect a cross-section of Shuren’s entire life and make clear that he is an authentic person,



                                                 21
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 22 of 25




complete with the real flaws that have brought him before this Court, but also real and genuine

decency and worth. See Exhibit A (letters in support of Mr. Qin)

      B. Purposes of Sentencing and Avoiding Unwarranted Disparities

       In imposing a sentence on Mr. Qin, this Court must consider the need for the sentence to

(A) reflect the seriousness of the offense, promote respect for the law, and provide just

punishment; (B) afford adequate deterrence; (C) protect the public from future crimes of the

defendant; and (D) provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner. See 18 U.S.C. §

3553(a)(2). In addition, the Court must impose a sentence that avoids unwarranted disparities

with similarly situated defendants. Id. at (a)(6). Here, a sentence of time served with a 12-

month period of home incarceration best satisfies these statutory considerations.

       At the outset, the Court should exercise its statutory discretion to reject a BOL of 26 for

the simple fact that the guideline was not based on empirical data or sentencing practices, but

rather was adopted in response to Congressional comment on the sufficiency of sentences in

other types of cases – and, specifically, cases “involving the importation and exportation of

nuclear, chemical, and biological weapons, materials, or technologies.” See USSG, App. C, Vol.

II, Amend. 633 at 216. Obviously, this case does not involve nuclear, chemical, or biological

weapons, materials, or technologies. For that reason alone, the Court should disavow any

reliance on §2M5.1(a)(1). Accord Kimbrough, 552 U.S. at 109-10.

       Turning to the purposes of punishment set forth at § 3553(a) and the need to avoid

unwarranted disparities, there is no question that Mr. Qin’s offenses were serious and he

deserves to be punished for them. At the same time, however, Mr. Qin’s conduct was less

culpable than defendants in other cases where the court departed and/or varied downward from



                                                22
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 23 of 25




§2M5.1(a)(1)’s BOL. See Sevilla II, 2006 WL 3486872, at*2; see also U.S. v. Groos, 2008 WL

5387852, *3 (N.D. Ill. Dec. 16, 2008). The defendants in those cases violated trade embargoes

that were specifically imposed upon a Presidential finding that Iran constituted “an unusual and

extraordinary threat to the national security, foreign policy, and economy of the United States.”

See id.; see also Groos, 2008 WL 5387852 at *4 (noting defendant’s conduct took place in

January and February 2002, shortly after the September 11, 2001 attacks and President Bush’s

identification of Iran as an “axis of evil”). Obviously, no such embargo or Executive Order from

the President exists here.

       Mr. Qin’s conduct was also less culpable than the defendant who was recently sentenced

to time served for export violations in this district. See United States v. Cheong Yue, et al, Case

No. 19-cr-102140-IT (March 3, 2021) (Talwani, J.). The product at issue in Yue was cesium

atomic clocks, which are specifically controlled for national security. See Govt’s Sentencing

Memo at 2-3. In the course of obtaining the clocks, the defendant not only lied about the end

user – he also assured the U.S. manufacturer that the clocks would not be exported, and instead

would be used in a fake California plant that purportedly researched, developed, and produced

cordless phones. Id.12

       This case does not implicate the aggravating factors present in Mr. Yue’s case: the

hydrophones at issue here are not controlled for national security purposes, and Mr. Qin was

quite upfront about the fact that they would be used in China. Yet here, the government is

seeking a sentence that is years longer than what the government sought in Mr. Yue’s case –

even after knowing that the court in Yue rejected the government’s recommendation and



12
  The defendant in Yue countered the government’s “national security” argument by pointing
out that there, as in this case, the same clocks were already available for purchase in Hong Kong,
and also sought leniency due to his advanced age and recent cancer diagnosis.
                                                 23
        Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 24 of 25




sentenced the defendant to time served (which, for Mr. Yue, was one day in jail). Similarly, Mr.

McKeeve, who was convicted after trial of attempting to evade the Libya trade embargo by

routing $300,000 worth of computer equipment through Cyprus and Ethiopia (and found to have

perjured himself at trial to boot), was sentenced to 51 months in prison – twenty months less than

the government seeks here. McKeeve, 131 F.3d at 5-6, 14-15. And the defendants in Wu, who

were convicted after trial of unlawfully exporting products controlled for national security (as

well as actual munitions) over the course of 10 years, received sentences that were comparable to

or many years less than the sentence the government seeks in this case. See U.S. v. Wu, et al.,

Case No. 08-cr-10386 (sentences imposed of 84 months for Mr. Wu and 36 months for Ms. Wei)

(dkt #s 377 and 389, respectively). There is absolutely no basis to impose a sentence on Mr. Qin

that is even remotely comparable to those handed down in McKeeve and Wu – much less a

sentence that exceeds some of those sentences by a factor of years. Mr. Qin’s conduct was not

even as culpable as Mr. Yue’s, who received a sentence of time served after serving one day in

jail.

        For the last three years, Mr. Qin has been punished for his crimes. He was arrested at his

home and jailed for more than three months, and has served nearly three years on pretrial release

(including nearly seven months on home incarceration and another ten months on home

detention). During that time, he has not seen his elderly parents or his siblings at all, and has had

to be separated from his own wife and children for the past six months while they care for family

in China without him. And his punishment will last far beyond the sentence imposed by the

Court because, as a result of this case, Mr. Qin’s dream of raising and educating his children in

this country is very likely at an end.




                                                 24
          Case 1:18-cr-10205-DJC Document 319 Filed 09/01/21 Page 25 of 25




          These same factors afford more than adequate deterrence to others who may be tempted

to circumvent the EAR’s regulatory requirements. This is particularly true given the notoriety of

this case, which has added both to the pain and humiliation Mr. Qin has experienced as a result

of his misconduct (i.e., punishment) and also to the deterrent effect on others. Accord U.S. Dept.

of Justice, National Institute of Justice, Five Things about Deterrence at 1 (May 2016)

(“Research shows clearly that the chance of being caught is a vastly more effective deterrent than

even draconian punishment.”).13 Finally, nothing in this case suggests that Mr. Qin has any

rehabilitative needs that would be served through a sentence of imprisonment.

IV.       SENTENCE RECOMMENDATION

          For all of the foregoing reasons, the Court should depart downward to the alternative

BOL set forth at USSG §2M5.1(a)(2) and impose a sentence of time served with a supervised

release condition of 12 months home incarceration. Such a sentence is sufficient but not greater

than necessary to satisfy the purposes of punishment, and avoids unwarranted disparities with

similarly situated defendants.

                                               Respectfully submitted,

                                               /s/ William H. Kettlewell
                                               William H. Kettlewell (BBO #270320)
                                               Sara E. Silva (BBO # 645293)
                                               HOGAN LOVELLS US LLP
                                               125 High Street, Suite 2010
                                               Boston, MA 02110
                                               (617) 371-1000
                                               bill.kettlewell@hoganlovells.com
                                               sara.silva@hoganlovells.com


Dated: September 1, 2021



13
     Available at https://www.ncjrs.gov/pdffiles1/nij/247350.pdf.


                                                 25
